Citation Nr: 1215719	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disorder (COPD) and cor pulmonale, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to December 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that in his July 2008 VA Form 9 the Veteran requested a Board hearing, but in a March 2010 statement he withdrew the request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  38 C.F.R. § 20.704(e) (2011).


FINDING OF FACT

The Veteran's lung disorder is not shown to be due to a disease or injury in-service or to any incident of his military service, to include asbestos exposure.


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in May 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in July 2009 for his lung disorder claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In cases involving a claim of entitlement based on asbestos exposure in military service as the cause of current disability, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 9 (Mar. 11, 2011).  These protocols require VA to determine whether military records demonstrate asbestos exposure during service, and, if so, determine whether there is a relationship between that exposure and the claimed disease.

In short, with respect to claims involving asbestos exposure where the Veteran has been diagnosed with asbestosis or an asbestos-related condition, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV.ii.1.H.29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

Effective for claims filed after June 9, 1998, Congress passed a law prohibiting VA from granting service connection for a disability on the basis that it resulted from disease attributable to the use of tobacco products by a veteran during his or her service. 38 U.S.C.A. § 1103(a) . This law did not prohibit, however, establishing service connection for disease or disability otherwise shown to have been incurred or aggravated during active service under the general laws pertaining to establishing service connection, to include on a presumptive basis. 38 U.S.C.A. § 1103(b).

The Veteran contends that he suffers from a lung disorder due to exposure to asbestos while in-service aboard the USS Ranger.  See e.g., December 2007 statement.  He contends that he assisted in the installation of asbestos aboard ship by transporting the material by hand.  Id.  Regardless, the issue of whether he was exposed to asbestos is moot because he has not been diagnosed with asbestosis, and his lung disorder has not been found to be related to asbestos exposure, as discussed below.  

As such, the Board will consider the Veteran's claim for a lung disorder on a direct basis as well.  

Here, the Veteran's service treatment records are silent as to any treatment, diagnoses or complaints of a lung disorder.  The Veteran was provided medical evaluations both at entrance to and separation from service, in August 1959 and December 1963, respectively.  At the entrance examination the examiner found no defects of the Veteran's lung and chest.  There is no diagnosis of a lung disorder at this examination.  At his separation examination, the examiner again found no respiratory or lung defects and the Veteran was found to be qualified for separation.

As such, the service treatment records are silent as to any complaints, treatments or diagnoses for a lung disorder while in-service.  

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The first post-service treatment for a lung disorder comes from a January 1999 private treatment record.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

A November 1993 private treatment record noted the Veteran was being seen for severe cellulitis, venous insufficiency, and hypertension.  The Veteran did not report that he was suffering from a lung disorder, nor was one diagnosed.

The Board observes a January 1999 private treatment record noted the Veteran suffered from COPD.  In an October 2005 VA treatment record it was noted that the Veteran had used tobacco for 40 years.  An August 2005 VA treatment record showed the Veteran was in attendance at a smoking cessation group.  An April 2006 private treatment record noted the Veteran suffered from cor pulmonale and was taking medication for his symptoms.

The Veteran was afforded a VA examination in July 2009.  At this examination he stated that his shortness of breath began about 5 years earlier and that he got dizzy and weak when he had to walk up stairs or more than 200 feet.  He reported that he began smoking at age 22, but that he had quit in 1999.  

The examiner noted the Veteran used various medications to help control his lung disorder symptoms.  A chest CT scan showed no significant interstitial lung disease or air trapping.  Ultimately the examiner opined it was less likely than not that the Veteran's lung disorder was related to service.  His rationale was that the Veteran's lung disorder was probably due to his smoking.  He noted there was no evidence of interstitial or pleural disease on the chest scan and the Veteran had no restrictive defect on pulmonary function studies.  There was also nothing on any of the examinations performed to suggest an asbestos related pulmonary disease.

The Veteran's private physician submitted a statement in April 2006 that the Veteran suffered from significant hypoxia with desaturations at times.  He opined that it was related to the Veteran's chronic lung disease and cor pulmonale.  He went on to state that the Veteran was exposed to asbestos in the service and this was possibly causing his lung problems.  The Veteran's private physician submitted a supplemental opinion in October 2009.  He stated that while he initially opined the Veteran's lung disorder could be related to asbestos exposure; it could also be related to cigarette smoking.  He also noted that the Veteran's recent CT scan showed no evidence of asbestos.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

In this case, the July 2009 VA examiner reviewed the Veteran's service treatment records, as well as post-service private treatment records.  The examiner provided a rationale for why he believed the Veteran's lung disorder was not related to service.  Specifically, he indicated that the lung disorder may be related to smoking.  Unfortunately, even assuming that the Veteran began smoking in service, applicable law prohibits VA from granting service connection for a disability on the basis that it resulted from disease attributable to the use of tobacco products during service. 38 U.S.C.A. § 1103(a). 
While the April 2006 private examiner's opinion suggests a possible link between the Veteran's lung disorder and asbestos exposure in service, his later October 2009 opinion clarifies that the Veteran's lung disorder may be related to smoking as there is no evidence of a current asbestos disability.  As such, the Board assigns more weight to the July 2009 VA examiner and October 2009 private opinions which take into account recent chest CT scans in determining the etiology of the Veteran's lung disorder.

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of medical evidence of record showing a relationship between the Veteran's lung disorder and service, a lack of evidence of treatment for over 30 years following separation from service, and a negative medical opinion which did not link the Veteran's lung disorder to service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, service connection for a lung disorder is not warranted.

As noted above, there is no evidence of a lung disorder during active service.  The threshold question is whether there is sufficient medical evidence to establish an etiological link between any current lung disorder and the Veteran's active duty.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The length of time between the Veteran's separation from active service and first complaints of a lung disorder as well as the VA and private examiner's negative opinions, weigh against the Veteran's claim.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a lung disorder and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Entitlement to service connection for a lung disorder is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


